Citation Nr: 1102002	
Decision Date: 01/18/11    Archive Date: 01/26/11

DOCKET NO.  10-07 907	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for displacement of the 
intervertebral disc without myelopathy.

2.  Entitlement to service connection for central canal stenosis, 
spondylosis, and osteochondritis of the lumbar spine.

3.  Entitlement to service connection for a psychiatric 
disability (other than posttraumatic stress disorder), to include 
as secondary to service-connected lumbosacral strain with 
scoliosis.

4.  Entitlement to a rating in excess of 20 percent for 
lumbosacral strain with scoliosis.


REPRESENTATION

Appellant represented by:	Karl Kazmierczak, Attorney


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. Connolly, Counsel


INTRODUCTION

The Veteran served on active duty from June 1990 to October 1994.  

This matter comes to the Board of Veterans' Appeals (Board) on 
appeal from a December 2009 decision of the Nashville, Tennessee, 
Regional Office (RO) of the Department of Veterans Affairs (VA).  
In November 2010, the Veteran testified before the undersigned at 
a Travel Board hearing.

The Board notes that during the pendency of the Veteran's appeal, 
the United States Court of Appeals for Veterans Claims (Court) 
held that the scope of a claim includes any disability that may 
reasonably be encompassed by the claimant's description of the 
claim, reported symptoms, and the other information of record.  
Clemons v. Shinseki, 23 Vet. App. 1, (2009); Brokowski v. 
Shinseki, 23 Vet. App. 79 (2009).  In a February 1995 rating 
decision, service connection was denied for posttraumatic stress 
disorder (PTSD).  The Board recognizes that when the claim was 
denied, that only PTSD as a disease process, the one diagnosed, 
was denied.  The current claim for service connection for a 
psychiatric disability extends beyond PTSD, particularly since 
the current diagnosis is bipolar disorder, a separate disease 
process.  Thus, this claim is being considered by VA on the 
merits and not on a new and material basis.

The issue of whether new and material evidence has been presented 
to reopen a claim for service connection for PTSD was raised in 
July 2010 statement.  THIS MATTER IS REFERRED TO THE RO FOR 
APPROPRIATE ACTION.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

Unfortunately, a remand is required in this case.  Although the 
Board sincerely regrets the additional delay, it is necessary to 
ensure that there is a complete record upon which to decide the 
Veteran's claim so that he is afforded every possible 
consideration.

At his hearing, the Veteran testified that he has been treated at 
the Murfreesboro VA facility and indicated that there were 
outstanding records.  The Veteran has not submitted this 
evidence.  When reference is made to pertinent medical records, 
VA is on notice of their existence and has a duty to assist the 
Veteran to attempt to obtain them.  See Ivey v. Derwinski, 2 Vet. 
App. 320, 323 (1992); see also Jolley v. Derwinski, 1, Vet. App. 
37 (1990).  These records should be obtained in compliance with 
VA's duty to assist.  

The Veteran also testified that he has applied for Social 
Security Administration (SSA) benefits.  VA has a statutory duty 
to obtain these records.  38 U.S.C.A. § 5103A(b)(3); 38 C.F.R. 
§ 3.159(c)(2).  The Court has also held that VA has a duty to 
acquire both the SSA decision and the supporting medical records 
pertinent to a claim.  See Dixon v. Gober, 14 Vet. App. 168, 171 
(2000); Masors v. Derwinski, 2 Vet. App. 181, 188 (1992).  These 
records should be obtained on remand.  See also Murincsak v. 
Derwinski, 2 Vet. App. 363 (1992).

The Board notes that while the Veteran was afforded a VA spine 
examination in July 2009 and has been examined on an outpatient 
basis for psychiatric disability in which bipolar disorder was 
diagnosed (see VA medical records dated November 27, 2009), a 
medical opinion was not provided regarding the etiology of 
claimed spine and psychiatric disabilities.  Because this case 
presents complex medical and unresolved factual questions and 
since the Board is precluded from reaching its own 
unsubstantiated medical conclusions, further development is 
required.  See Jones v. Principi, 16 Vet. App. 219, 225 (2002), 
citing Smith v. Brown, 8 Vet. App. 546, 553 (1996) (en banc); 
Colvin v. Derwinski, 1 Vet. App. 171 (1991).

Additional potentially relevant records have not been obtained.   
A summary of the Veteran's treatment from Ree Ann Cupp, D.C. is 
of record showing that she began treating the Veteran for his 
back in December 1994.  On remand, her actual treatment records 
of the Veteran should be obtained.  

Review of the claims folder also shows that the Veteran injured 
his back in automobile accidents in April 1995 and August 1995 
and again injured his back in June 2000.  He reportedly had back 
surgery in September 2001.  His complete treatment records 
related to these injuries and treatment should be obtained on 
remand, including from Our Lady of the Lake Regional Medical 
Center and from George Murphy, M.D.   

It also appears that the Veteran's complete VA treatment records 
have not been obtained.  An April 1996 VA examination report 
indicates that he was being treated at the New Orleans VA Medical 
Center (VAMC) and underwent a bone scan on April 2, 1996.  These 
records should be obtained on remand.

The Veteran has reported that he was hospitalized for psychiatric 
treatment in June 1997 and May 2000.  His complete records 
related to these hospitalizations should be obtained on remand.

Finally, in December 2009 the RO denied entitlement to a rating 
in excess of 20 percent for lumbosacral strain with scoliosis.   
At his hearing before the Board in November 2010, the Veteran 
expressed disagreement as to the issue of entitlement to a higher 
rating for lumbosacral strain with scoliosis.  As such, a 
statement of the case must be issued.  See Manlincon v. West 12 
Vet. App. 238 (1999).  

Accordingly, this matter is REMANDED for the following actions:

1.  Make arrangements to obtain copies of 
all treatment records of the Veteran's 
treatment at the Murfreesboro and 
Birmingham VA treatment facilities, dated 
from November 2009 forward.  

2.  Make arrangements to obtain copies of 
all treatment records of the Veteran's 
treatment at the New Orleans VA treatment 
facility, dated from October 1994 to 
January 2002, including, but not limited 
to, a copy of an April 2, 1996 bone scan.  

3.  Make arrangements to obtain copies of 
the Veteran's complete treatment records 
from Lee Ann Cupp, D.C., dated from 
December 1994 forward.  Actual treatment 
records, as opposed to summaries, should be 
obtained.

4.  Make arrangements to obtain copies of 
the Veteran's complete treatment records 
from Our Lady of the Lake Regional Medical 
Center and from George Murphy, M.D., dated 
from October 1994 to present.   

5.  Ask the Veteran to identify all private 
medical care providers (other than those 
identified above) that treated him for his 
back since his separation from service, 
including for his automobile accidents in 
April 1995 and August 1995, his back injury 
in June 2000, and his back surgery in 
September 2001.  Obtain all records that he 
adequately identifies.

6.  Ask the Veteran to identify all medical 
care providers that treated him for any 
psychiatric problems since his separation 
from service, including those related to 
his hospitalizations in June 1997 and May 
2000.  Obtain all records that he 
adequately identifies.

7.  Obtain from SSA a copy of any decision 
regarding the Veteran's claim for Social 
Security disability benefits, as well as 
the medical records relied upon in that 
decision.

8.  Thereafter, schedule the Veteran for VA 
orthopedic examination.  All indicated 
tests, including X-rays if indicated, 
should be accomplished.  The examiner 
should review the claims folder in 
conjunction with the examination.  

(a)  The examiner should provide an opinion 
as to whether it is at least as likely as 
not (50% or greater probability) that the 
Veteran's displacement of the 
intervertebral disc without myelopathy, 
central canal stenosis, spondylosis, and/or 
osteochondritis of the lumbar spine had 
their clinical onset during active service 
or are related to any in-service disease, 
event, or injury.  In providing this 
opinion, the examiner should acknowledge 
and discuss the in-service complaints and 
findings related to the Veteran's back in 
1991 and 1994, as well as the post-service 
injuries in April 1995, August 1995, and 
June 2000.

(b)  If the answer to the foregoing 
question is negative, the examiner should 
provide an opinion as to whether it is at 
least as likely as not (50% or greater 
probability) that the Veteran's 
displacement of the intervertebral disc 
without myelopathy, central canal stenosis, 
spondylosis, and/or osteochondritis of the 
lumbar spine 
are proximately due to, or the result of, 
the service-connected lumbosacral strain 
with scoliosis.  

(c)  If the answer to the foregoing 
question is negative, the examiner should 
provide an opinion as to whether it is at 
least as likely as not (50% or greater 
probability) that the Veteran's 
displacement of the intervertebral disc 
without myelopathy, central canal stenosis, 
spondylosis, and/or osteochondritis of the 
lumbar spine 
are permanently aggravated by the Veteran's 
service-connected lumbosacral strain with 
scoliosis.  If such aggravation is found 
present, the examiner should address the 
following medical issues: (1) The baseline 
manifestations of the Veteran's disability 
found present prior to aggravation; (2) The 
increased manifestations which, in the 
examiner's opinion, are proximately due to 
the service-connected lumbosacral strain 
with scoliosis based on medical 
considerations.  

The examiner should provide a complete 
rationale for all opinions expressed 
and conclusions reached.  

9.  Schedule the Veteran for VA psychiatric 
examination.  All indicated tests should be 
accomplished.  The examiner should review 
the claims folder in conjunction with the 
examination.  

The examiner should identify all current 
psychiatric disorders found to be present, 
i.e., bipolar disorder, depression, etc.

(a)  The examiner should provide an opinion 
as to whether it is at least as likely as 
not (50% or greater probability) that any 
current psychiatric disorder had its 
clinical onset during active service or is 
related to any in-service disease, event, 
or injury.  In providing this opinion, the 
examiner should acknowledge and discuss the 
in-service psychiatric complaints and 
findings in 1992.

(b)  If the answer to the foregoing 
question is negative, the examiner should 
provide an opinion as to whether it is at 
least as likely as not (50% or greater 
probability) that any current psychiatric 
disorder is proximately due to, or the 
result of, the service-connected 
lumbosacral strain with scoliosis.  

(c)  If the answer to the foregoing 
question is negative, the examiner should 
provide an opinion as to whether it is at 
least as likely as not (50% or greater 
probability) that any current psychiatric 
disorder is permanently aggravated by the 
Veteran's service-connected lumbosacral 
strain with scoliosis.  If such aggravation 
is found present, the examiner should 
address the following medical issues: (1) 
The baseline manifestations of the 
Veteran's psychiatric disability found 
present prior to aggravation; (2) The 
increased manifestations which, in the 
examiner's opinion, are proximately due to 
the service-connected lumbosacral strain 
with scoliosis based on medical 
considerations.  

The examiner should provide a complete 
rationale for all opinions expressed 
and conclusions reached.  

10.  Review the medical opinions obtained 
above to ensure that the remand directives 
have been accomplished.  If all questions 
posed are not answered or sufficiently 
answered, return the case to the 
examiner(s) for completion of the inquiry.

11.  Then, readjudicate the claims on appeal in 
light of all of the evidence of record.  If any 
issue remains denied, the Veteran should be 
provided with a supplemental statement of the 
case as to any issue remaining on appeal, and 
afforded a reasonable period of time within 
which to respond thereto.  

12.  Finally, the Veteran should be sent a 
statement of the case as to the issue of 
entitlement to a higher rating for lumbosacral 
strain with scoliosis.  If the Veteran perfects 
his appeal by submitting a timely and adequate 
substantive appeal on this issue, then the claim 
should be returned to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West 2002 & Supp. 2010).



_________________________________________________
P. M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002 & Supp. 2010), only a 
decision of the Board of Veterans' Appeals is appealable to the 
United States Court of Appeals for Veterans Claims.  This remand 
is in the nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).

